Exhibit 10.22

 

SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (this “Agreement”) is entered into this
31st day of December, 2015 by and between CoBiz Financial Inc., a Colorado
corporation (the “Company”) and Jonathan C. Lorenz (“Executive”).

Recitals

Executive was employed by the Company pursuant to an Employment Agreement dated
as of March 1, 1995, as amended by letter agreements dated June 5, 1998 and
February 17, 2006 (as amended, the “Employment Agreement”).  Executive’s
employment with the Company will be terminated and Executive and the Company
desire to enter into this Agreement to provide for certain matters related to
such termination.

Agreement

In consideration of the mutual covenants set forth in this Agreement and other
good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties, intending to be legally bound, agree as follows:

1. Termination Date.  Executive’s employment with the Company will be terminated
(the “Termination”) as of December 31, 2015 (“Termination Date”) and Executive
will be removed, on the terms specified in Section 8(C) below, from all officer
and director positions with the Company or any of its affiliates as of the
Termination Date.  The Company acknowledges that such Termination was not for
“cause,” as such term is defined in Section 4(b)(ii) of the Employment
Agreement. 

2. Payments to Executive Upon Termination. 

(A) Executive acknowledges that as of the date of this Agreement he has received
payment of the following amounts (less any applicable withholding):  (i) accrued
but unpaid annual base cash compensation through the Termination Date; (ii)
reimbursement for out-of-pocket business expenses incurred by Executive prior to
the Termination Date for which Executive is entitled to reimbursement pursuant
to Section 3(c) of the Employment Agreement and for which Executive submitted
the required substantiation prior to the date of this Agreement; and (iii)
accrued but unused vacation pay.  Executive further acknowledges that: (i) the
payments, rights and benefits set forth in this Section 2 (the “Consideration”)
constitute full payment for work performed on behalf of the Company and (ii)
except as otherwise provided specifically in this Agreement, the Company does
not and will not have any other liability or obligation to Executive as it
relates to Executive’s employment with the Company or the Termination. 

(B) Subject to compliance with the terms of this Agreement (and subject to the
COBRA Coverage Payment adjustment described below), the Company shall make two
(2) payments to Executive each equal to $288,623.00 (less any applicable
withholding), with the first payment to be made within five (5) business days
following such time as this Agreement becomes



--------------------------------------------------------------------------------

 



irrevocable in accordance with Section 4(G) of this Agreement and the subsequent
payment to be made within five (5) business days of the one (1) year anniversary
of the initial payment.  Such payments represent the total severance payments
set forth in Section 4(c) of the Employment Agreement (as amended) (other than
the COBRA Coverage Payment described below), specifically: (i) one (1) year’s
base cash compensation at the annual rate in effect as of the Termination Date;
(ii) plus an amount equal to the larger of the bonus amount received by
Executive for the prior calendar year (2014) and the average bonus amount
received by the Executive for the three prior years during which he was employed
pursuant to the Employment Agreement; and (iii) an amount equal to the amount
that the Company would be required to have paid or contributed to each employee
benefit plan to which COBRA does not apply for the benefit of Executive (but
excluding the cost of the life insurance coverage described in the Executive
Split Dollar Life Insurance Plan and Agreement) during the twelve (12) month
period following the Termination Date.  In addition, to the extent that
Executive is properly enrolled in the Company’s health plans to receive COBRA
coverage, the Company agrees to make payments to Executive, or directly to the
Company’s health plan, in an amount equal to the monthly COBRA premiums to be
paid by Executive for twelve (12) months of health plan coverage under COBRA for
the Executive and his covered dependents, including any administrative charge
imposed by the Company, less the monthly amount that Executive would have paid
for such coverage under the Company’s health plans if Executive’s employment had
not been terminated (the “COBRA Coverage Payment”).  Such COBRA Coverage
Payments shall be made on a monthly basis at such time as Executive’s monthly
COBRA premiums are payable.

(C) To the extent approved by the Compensation Committee of the Board of
Directors of the Company, Executive shall be entitled to receive a bonus for
service rendered in 2015 under the Company’s incentive plan.  The amount of such
bonus shall be determined by the Compensation Committee of the Board of
Directors in accordance with the terms and conditions of the Company’s incentive
plan applicable to Executive. 

3. Benefits Available to Executive Upon Termination.

(A) Effective as of the Termination Date, Executive will cease participation in
all health, welfare, dental, vision, life insurance, AD&D insurance, long-term
disability insurance and other employee welfare benefit plans (except as
required under COBRA); provided that on the date hereof CoBiz Bank and Executive
shall enter into that certain Amendment to Supplemental Split Dollar Life
Insurance Plan and Agreement dated as of the date hereof in the form attached
hereto as Exhibit A, pursuant to which Executive would be entitled to receive
certain specified death benefits under the split-dollar life insurance agreement
described therein in the event of Executive’s death within the twelve (12) month
period following the Termination Date.  

(B) Executive will cease active participation in the CoBiz Financial Inc. 401(k)
Plan as of the Termination Date, but nothing contained in this Agreement shall
prevent Executive from receiving vested amounts held in his name in accordance
with the conditions and terms of the CoBiz Financial Inc. 401(k) Plan.

4. Release of Claims.  For good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Executive agrees as follows:



--------------------------------------------------------------------------------

 



(A) Executive, individually and on behalf of his successors, heirs, assigns,
executors, agents and representatives, hereby releases, waives and discharges
the Company and its predecessors and successors, and any of their respective
parents, subsidiaries or otherwise affiliated corporations, partnerships or
business enterprises, and their respective former, present and future directors,
officers, managers, members, partners, shareholders, employees, agents and
assigns and the heirs and executors of the same (the “Released Parties”), from
any and all suits, causes of action, claims of any kind, complaints,
obligations, charges, demands, losses, damages of any kind (including punitive
and liquidated damages), costs, attorneys’ fees and liabilities of any kind,
whether in law or in equity, direct or indirect, known or unknown, that
Executive may have or claim to have against any Released Party in any way
relating to or arising out of any act of commission or omission from the
beginning of time through the date of Executive’s execution of this Agreement;
provided, however, nothing contained in this Agreement shall release (x) any
claim Executive may have for indemnification by the Company under its charter or
bylaws for claims asserted against Executive by any third party for acts
Executive performed within the scope of his duties as an officer or employee of
the Company, or (y) any claim Executive may have under this Agreement.  This
release includes, but is not limited to:

(i) Except with respect to amounts described in Sections 2 and 3 of this
Agreement, any and all claims for benefits (including, without limitation,
equity compensation, royalties, license fees, health and welfare benefits,
severance pay, and bonuses);

(ii) Claims under federal, state or local laws prohibiting discrimination or
mistreatment based on age, sex, race, color, national origin, disability,
genetic information, religion, sexual orientation, gender status, marital
status, veteran stauts, or any other protected status, or prohibiting
retaliation for any form of protected activity such as, but not limited to, the
Age Discrimination in Employment Act of 1967, as amended (“ADEA”); Title VII of
the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; 42
U.S.C. §1981 through §1988; the Americans with Disabilities Act of 1990, as
amended (“ADA”); the Genetic Information Non-Discrimination Act of 2008, the
National Labor Relations Act, as amended (“NLRA”); the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”); statutes enforced under the
Whistleblower Protection Programs of the U.S. Department of Labor, including the
Sarbanes-Oxley Act of 2002, as amended, the Consumer Financial Protection Act of
2010, and the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010
Act; the Colorado Anti-Discrimination Act; and the Colorado Job Protection and
Civil Rights Enforcement Act of 2013, C.R.S. § 24-34-401 et seq., including
claims for the unlawful prohibition of legal activities under C.R.S. §
24-34-402.5; 

(iii) Intentional or negligent infliction of emotional distress, defamation,
invasion of privacy, interference with contract or business relations, fraud,
misrepresentation and/or fraudulent inducement and any other tort claims;

(iv) Breach of express or implied contract claims;

(v) Promissory estoppel claims;

(vi) Retaliatory discharge claims;



--------------------------------------------------------------------------------

 



(vii) Wrongful discharge claims;

(viii) Breach of any express or implied covenant of good faith and fair dealing;

(ix) Claims arising out of or related to any applicable federal and state
constitutions;

(x) Claims pertaining to local, state or federal laws related to lay-offs and
terminations, such as, but not limited to, the Worker Adjustment and Retraining
Notification Act (“WARN Act”);

(xi) Claims made under or pursuant to any severance plan or program maintained
by any of the Released Parties;

(xii) Other legal and equitable claims regarding Executive’s employment or the
termination of his employment;

(xiii) Any claim seeking declaratory, injunctive, or equitable relief; and

(xiv) Any other claim of any type whatsoever arising out of federal law, federal
or state constitutions, the common law of any state, any state statute, or local
law.

(B) Executive hereby warrants and represents that he has not filed or caused to
be filed any claim, complaint or charge against any Released Party with any
administrative agency, court of law or other tribunal.  Executive agrees that he
will not be entitled to any individual or monetary remedy or relief if he
pursues any such claim, complaint or charge. 

(C) If the release with respect to any of the foregoing released claims is
deemed to be invalid, unenforceable or illegal, then the court making such
determination shall reduce the effect of the release to the minimum extent
necessary in order to preserve the enforceability of the remainder of the
release.  If Executive or an attorney for Executive files any civil action in
any court asserting any of the above released claims against any Released Party,
this Agreement may be used by the Released Party as a complete defense to
Executive’s claims, and Executive shall be obligated to pay all costs, expenses
and attorney's fees incurred by a Released Party in defending against such
claims in any such court action or agency proceedings, to the maximum extent
permitted by law.

(D) Executive hereby warrants that he has not assigned or transferred to any
person any portion of any claim which is released, waived and discharged
pursuant to this Agreement.

(E) Executive hereby declares that this Agreement constitutes the entire and
final agreement between the Released Parties and Executive with respect to the
subject matter hereof, superseding any and all prior agreements, and that the
Released Parties have not made any promise or offered any other agreement,
except those expressed in this document, to induce or persuade Executive to
enter into this Agreement.



--------------------------------------------------------------------------------

 



(F) By signing this Agreement, Executive acknowledges that the Company has
advised him, and hereby advises him, to discuss this Agreement with an attorney
before signing this Agreement.  Executive acknowledges and agrees that the
Released Parties are not responsible for any of Executive’s costs, expenses, and
attorney’s fees, if any, incurred in connection with any claim or the review and
signing of this Agreement.

(G) Executive may have up to twenty-one (21) days to consider the terms of this
Agreement, execute this Agreement (and the execution of this Agreement by
Executive may not occur until after the Termination Date) and return the
executed Agreement to the Company.  Executive may revoke this Agreement at any
time within seven days after signing it (the “Revocation Period”), by providing
written notice to Chief Executive Officer, CoBiz Financial Inc., 821 17th
Street, Denver, CO 80202 and that this Agreement is not effective or enforceable
until the seven-day Revocation Period has expired.

5. Restrictive Covenants. 

(A) Executive acknowledges that the restrictive covenants contained in Sections
6 and 7 of the Employment Agreement will survive the termination of his
employment and of the Employment Agreement and that for purposes of determining
the survival period of such covenants, Executive’s date of termination of
employment shall be deemed to be the Termination Date.  In addition, Executive
agrees that the employee and customer non-solicitation provisions set forth in
Section 6 of the Employment Agreement are hereby amended so that they each shall
have a duration of the earlier of two years from the Termination Date or a
Change of Control (as defined in the Employment Agreement) of the Company
(instead of the one year period provided for in Section 6 of the Employment
Agreement).    

(B) In addition to the covenants set forth in Section 6 of the Employment
Agreement (as amended by Section 5(A) hereof) and in consideration of the
agreement of the Company to make the severance payments contemplated by Section
2 of this Agreement (which may or may not have been due to Executive under the
terms and conditions of the Employment Agreement), Executive agrees that during
the period which shall commence as of the Termination Date and shall terminate
on the earlier of the second anniversary of the Termination Date or a Change of
Control (as defined in the Employment Agreement) of the Company (the “Restricted
Period”), without the prior written consent of the Company (which may be
withheld in its sole and absolute discretion) Executive shall not:

(i) Anywhere in the Business Area, directly or indirectly (including through any
affiliate of Executive), compete with the Business, conduct a business similar
to the Business, or own, manage, operate, control, be employed or retained by,
provide services to, engage or participate in, advise, aid or be connected as an
owner, partner, principal, sales representative, advisor, member of the board of
directors of, employee of or consultant of, any Competitor; or

(ii) Invest in, or otherwise provide or assist in providing financing to, any
Competitor. 



--------------------------------------------------------------------------------

 



(C) Notwithstanding the foregoing provisions of Section 5(B) and the
restrictions set forth therein: (i) Executive may provide project-specific
consulting services to a Competitor with respect to the Business, as long as
such services (a) are temporary in nature, (b) are not rendered for any
Competitor that maintains their business headquarters anywhere within the
Business Area and (c) are not being provided with respect to any project in
which the Company or any of its affiliates are a party or which would otherwise
materially interfere with the Business of the Company or any of its affiliates;
(ii) Executive may serve as a member of the board of directors of a Competitor
as long as such Competitor does not maintain their business headquarters in the
Business Area and does not conduct any business similar to the Business within
the Business Area; and (iii) Executive may own securities in any Competitor that
is a publicly-held corporation, but only to the extent that the Executive does
not own, of record or beneficially, more than three percent of the outstanding
beneficial ownership of any such Competitor; provided that, in the case of
either of clause (A) or (B), Executive is otherwise in compliance with the terms
hereof.

(D) For purposes of this Section 5, the following terms shall have the
definitions indicated:

(i) “Business” means commercial banking, personal banking, real estate banking
and private banking.

(ii) “Business Area” means the States of Arizona and Colorado.

(iii) “Competitor” means any Person that, directly or indirectly, including
through an affiliate, competes with the Company or its affiliates, is attempting
to compete with the Company or its affiliates, or conducts a business similar
to, the Business.

(E) Executive affirms that the restrictive covenants set forth in this Section 5
are reasonable and necessary to protect the legitimate interests of the Company,
that he is receiving adequate consideration in exchange for agreeing to those
restrictions and that he will abide by those restrictions.

(F) Executive further agrees that due to the inadequate remedy at law and
irreparable injury to the Company or its affiliates that may result from the
violation of this Section 5, the Company and its affiliates are entitled to
enforce their rights and the obligations owed under this Section 5 not only by
an action or actions for damages, but also by an action or actions for specific
performance, temporary, preliminary, or permanent injunctive relief or other
equitable relief in order to enforce or prevent any violations or breaches
(whether anticipatory, continuing or future) of this Section 5.  Nothing herein
contained shall be construed as prohibiting Company or any of its affiliates
from pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of damages from the breaching party.  If any
court of competent jurisdiction determines that any of the covenants and
agreements contained in this Section 5, or any part hereof, are unenforceable
because of the character, duration or geographic scope of such provision,
Company and the Executive shall petition such court, and such court shall have
the power, to modify the duration or scope of such provision, as the case may
be, and, in its modified form, such provision shall then be enforceable to the
maximum extent permitted by applicable law. 



--------------------------------------------------------------------------------

 



6. Nondisparagement Agreement.  Executive agrees that he will not disparage the
Company or any of the Released Parties.  Executive agrees to keep the substance
of negotiations and/or terms and conditions of this Agreement strictly
confidential, except to the extent that any of the terms and conditions are
publicly filed by the Company pursuant to its obligations under applicable
securities laws or regulations or stock exchange rules.

7. Notices.  For the purposes of this Agreement, notices and all other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given only if delivered personally, by facsimile transmission or
by nationally recognized overnight courier prepaid, to the parties at the
following addresses or facsimile numbers:

If to the Executive:

Jonathan C. Lorenz

821 17th Street

Denver, CO 80202

 

If to the Company:

CoBiz Financial Inc.

821 17th Street

Denver, CO 80202

Attention:  Chief Executive Officer 

Facsimile:  (303) 244-9700

 

Any party may change its address or add or change representatives for receiving
notice by giving the other party notice in the manner set forth above.  Any
notices given to any party in accordance with this Agreement will be deemed to
have been duly given:  (a) on the date of receipt if personally delivered, (b)
on the date of receipt, if sent by confirmed facsimile or telecopier
transmission or (c) one business day for deliveries after having been sent by a
nationally recognized overnight courier service.

8. Miscellaneous.

(A) Executive represents and warrants that he has returned all of the Company’s
property and all property related to his employment with the Company as of the
Termination Date including, without limitation, all files, training materials,
policies and procedures, notebooks, handbooks, customer lists, mailing lists,
account information, credit cards, cellular phones, laptops, tablets,
automobiles and all other tangible or intangible property.  Executive further
warrants and represents that he has not retained copies of such property. 

(B) Executive agrees to cooperate fully with the Company on a timely basis
concerning any business or legal matters about which Executive had knowledge
during his employment.  Without limiting the foregoing, if requested to do so,
Executive shall make himself available for interviews by, and conferences or
meetings with, counsel representing Executive in any litigation or
administrative proceeding that is threatened or pending at the time of the
request,



--------------------------------------------------------------------------------

 



under mutually convenient conditions.  Executive shall also make himself
available to testify truthfully at depositions, hearings, or trials in any
administrative or judicial litigation involving the Company, upon request by
counsel for the Company, without any legal process, subpoena, court order or
summons.    

(C) Executive hereby resigns and relinquishes all right, title, and authority as
a director, officer, agent, employee, committee member, or representative of any
nature whatsoever, whether appointed, elected, nominated, or otherwise assigned
or assumed, of the Company or of any other Released Party and of any and all
such positions Executive has held at the request of or on behalf of the Company
or any other Released Party.

(D) If any provision of this Agreement is declared to be unenforceable by any
administrative agency or court of law, the remainder of this Agreement shall
remain in full force and effect, and shall be binding on Executive as if the
invalidated provisions were not part of this Agreement.

(E) Each party agrees that this Agreement shall not be construed more strictly
against one party than another merely by virtue of the fact that it may have
been prepared by one of the parties or his/its counsel, it being recognized that
both parties hereto have contributed substantially and materially to the
preparation of the Agreement.

(F) No part of this Agreement may be altered, amended or waived except by an
agreement in writing signed by both parties.  The waiver by either party of a
breach or violation of, or failure of either party to enforce, any provision of
this Agreement will not operate or be construed as a waiver of any subsequent
breach or violation or relinquishment of any rights hereunder.

(G) The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Colorado applicable to contracts
made and to be performed therein between residents thereof.

(H) This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.

(I) In the event of Executive’s death prior to receipt of all payments provided
for in Section 2(B) of this Agreement, the remaining payments shall be paid
and/or distributed to Executive’s heirs and/or personal
representative.  Payments of the COBRA Coverage Payment for Executive’s covered
dependents who are then currently covered under COBRA, and who survive Executive
and who remain eligible for coverage, will also continue in accordance with
Section 2(B).

IN WITNESS WHEREOF, the Company and Executive have signed this Separation and
Release Agreement.

COMPANY:

 

CoBiz Financial Inc.

 

 

By: /s/ Steve Bangert                                          .

Title: CEO                                                    .

 

 

EXECUTIVE:

 

 

/s/ Jonathan C. Lorenz                                   .

 Jonathan C. Lorenz

 

 

 





--------------------------------------------------------------------------------

 



WAIVER OF OWBPA WAITING PERIOD

 

I, Jonathan C. Lorenz, acknowledge that on December 31, 2015, my employer gave
me a Separation and Release Agreement that included waiver and release
provisions.  Among other things, I was advised in writing to consult an attorney
before I signed it and was advised that I had 21 days to consider the Separation
and Release Agreement.

 

Although 21 days have not passed, I have considered the Separation and Release
Agreement, and have consulted with an attorney or had an adequate opportunity to
consult with an attorney about it.  I specifically request that I not be
required to wait the 21-day consideration period that I am allowed.  I have made
this request knowingly, voluntarily, and without any coercion or influence by my
employer.

 

Therefore, I hereby waive any remaining days of the 21-day review period and
request that the seven-day revocation period, during which I may revoke my
acceptance of the Separation and Release Agreement, begin.  I UNDERSTAND THAT I
MAY NOT WAIVE THE SEVEN-DAY REVOCATION PERIOD AND THAT AFTER I SIGN THE
SEPARATION AND RELEASE AGREEMENT I HAVE SEVEN DAYS IN WHICH TO REVOKE MY
SIGNATURE.  I UNDERSTAND THAT IF I REVOKE MY SIGNATURE, THE SEPARATION AND
RELEASE AGREEMENT WILL BE NULL AND VOID.  Unless my signature is revoked in
writing in accordance with the terms of the Separation and Release Agreement
within the seven-day period, the Separation and Release Agreement will become
effective without further action.

 

/s/ Jonathan C. Lorenz                        .December 31, 2015              .

Jonathan C. LorenzDate

 





--------------------------------------------------------------------------------

 



EXHIBIT A

AMENDMENT TO

SUPPLEMENTAL SPLIT DOLLR LIFE INSURANCE PLAN AND AGREEMENT

BETWEEN

COBIZ BANK, N.A. AND JONATHAN C. LORENZ

--------------------------------------------------------------------------------

 

WHEREAS, CoBiz Bank, N.A. d/b/a Colorado Business Bank (the “Corporation”),
Elizabeth A. Lorenz (the “Trustee”), as trustee of the Jonathan C. Lorenz 2005
Insurance Trust, and Jonathan C. Lorenz (the “Employee”) entered into a
Supplemental Split Dollar Life Insurance Plan and Agreement dated May 2, 2005
(the “Agreement”);

 

WHEREAS, the Employee’s employment with CoBiz Financial Inc.. an affiliate of
the Corporation, will be terminated effective December 31, 2015;

 

WHEREAS, the Corporation, the Trustee and the Employee desire that the Agreement
shall continue in effect for a period of 12 months after the employment
termination date provided that the Separation and Release Agreement between
CoBiz Financial Inc. and the Employee (the “Separation Agreement”) becomes
effective and is not revoked;

 

NOW THEREFORE, the Corporation, the Trustee and the Employee agree to amend the
Agreement as follows:

 

1. Effective December 31, 2015, provided that the Separation Agreement becomes
effective after the expiration of the revocation period set forth in the
Separation Agreement, and provided further that the Separation Agreement is not
breached by the Employee, Section 11 of the Agreement hereby is amended to read
as follows:

 

Section 11. Termination.  The term of this Agreement shall begin on the
Effective Date and shall terminate, without any requirement of notice to the
Trustee or Employee and without penalty to the Corporation, upon the first to
occur of the following events:

 

[a]December 31, 2016; and

[b]the performance of this Agreement’s terms following the death of the
Employee.

 







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Amendment as of the dates set
forth below:

 

COBIZ BANK, N.A.

 

By: /s/ Steve Bangert         

Title: President                      

Date: December 31, 2015

 



/s/ Jonathan C. Lorenz         

Jonathan C. Lorenz

Date: December 31, 2015

 



--------------------------------------------------------------------------------